Citation Nr: 0629389	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
1995, for a 10 percent rating for chondromalacia of the right 
knee.

2.  Entitlement to an effective date earlier than September 
14, 2001, for a 10 percent rating for chondromalacia of the 
left knee.

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to a rating in excess of 10 percent for 
dyshidrotic eczema, prior to August 30, 2002.

5.  Entitlement to a rating in excess of 30 percent for 
dyshidrotic eczema, from August 30, 2002.

6.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1993.  

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2002 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2006, the veteran testified at a Travel Board 
hearing.  

During her hearing, the veteran raised the issues of 
increased ratings for chondromalacia of the right and left 
knees.  The Board refers these matters to the RO for 
appropriate action.  

The issues of service connection for fibromyalgia as well as 
increased ratings for dyshidrotic eczema (from August 30, 
2002) and headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO assigned an effective date of April 13, 1995, for 
a 10 percent rating for chondromalacia of the right knee; and 
an effective date of September 14, 2001, for a 10 percent 
rating for chondromalacia of the left knee.  

2.  A Brooke Army Hospital Medical record shows that the 
veteran was seen on April 13, 1995, for an acute exacerbation 
of chondromalacia patella of the right knee; this record was 
an informal claim for an increased rating for chondromalacia 
of the right knee.

3.  There was no formal or informal claim for an increased 
rating for chondromalacia of the right knee prior to April 
13, 1995.  

4.  A Brooke Army Hospital Medical record shows that the 
veteran was seen on September 14, 2001, for complaints of 
left knee pain, rule out strain versus ilio tibial band; this 
record was an informal claim for an increased rating for 
chondromalacia of the left knee.

5.  There was no formal or informal claim for chondromalacia 
of the left knee prior to that time nor was it factually 
ascertainable that there was an increase in left knee 
disability prior to September 14, 2001, within one year of 
the formal October 21, 2001, claim.  

6.  Prior to August 30, 2002, the veteran's dyshidrotic 
eczema was productive of constant itching, but did not cause 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptionally repugnant 
manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 13, 
1995, for a 10 percent rating for chondromalacia of the right 
knee, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).

2.  The criteria for an effective date prior to September 14, 
2001, for a 10 percent rating for chondromalacia of the left 
knee, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005).

3.  The schedular criteria for a 30 percent rating, but no 
more, for dyshidrotic eczema, prior to August 30, 2002, are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2003 letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in October 2005.  

In relevant part, the veteran's service medical records, VA 
medical treatment records, and VA examination reports, have 
been obtained as to the issues being decided herein.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also afforded a VA 
examination in August 2002, which is pertinent to the 
increased rating claim for dyshidrotic eczema, prior to 
August 30, 2002.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.  Since the issue of entitlement to 
a rating in excess of 10 percent for dyshidrotic eczema, 
prior to August 30, 2002, is based on evidence dated during 
that time period, no further examination for that time period 
of necessary.  The examination in this case is adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

When the case is returned to the RO, the RO may implement the 
grant of an increased rating, as noted below, and assign an 
effective date.  The veteran may be further notified at that 
time.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Effective Dates

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise the service- connected disability must 
have increased in severity to a degree warranting an increase 
in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (under section 5110(b)(2), which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating, and (2) review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Id. at 521.

With regard to the terms "application" or "claim", once a 
formal claim for compensation has been allowed, receipt of a 
VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Further, 38 
C.F.R. § 3.155(c) provides that when a claim has been filed, 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  Also, under 38 C.F.R. § 3.157, 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such report relates to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Right Knee

In a July 1994 rating decision, service connection was 
granted for chondromalacia of the right knee and a non-
compensable (0 percent) rating was assigned.  The veteran did 
not appeal the rating.  Thus, that rating decision is final.  
38 U.S.C.A. § 7105.  A compensable rating will not be 
assigned prior to that final decision as the veteran has not 
claimed clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 2006).

Following that decision, a Brooke Army Hospital Medical 
record reflects that the veteran was seen on April 13, 1995, 
for an acute exacerbation of chondromalacia patella of the 
right knee.  Since service connection had been granted, this 
record constituted an informal claim for increased benefits.  
See 38 C.F.R. § 3.157; see also 38 C.F.R. § 3.155.

Although the record indicates that the acute exacerbation had 
occurred over the previous several months, no onset date of 
knee pain was indicated nor do the records reflect any prior 
complaint of knee pain or symptomatology.  There is no 
documentation of any right knee complaints between the July 
1994 rating decision and the April 13, 1995 record.  Thus, 
there was no informal claim prior to April 13, 1995, and 
following the final July 1994 rating decision.  There was 
also no formal claim for an increased rating during that time 
period.  

The veteran's formal claim was received on October 21, 2001.  
The RO assigned the effective date from April 13, 1995, the 
date of the informal claim.  In the absence of any claim 
prior to that time, formal or informal, an effective date 
prior to April 13, 1995, is not warranted on the basis of an 
earlier claim.  The only other basis for an earlier effective 
date would be if it was factually ascertainable from the 
record that an increase in disability occurred within the one 
year prior to the October 2001 formal claim.  However, the 
earliest date on that basis would be October 2000 (one year 
prior), which is well after the assigned effective date.  
Because the Board finds no evidence to support an earlier 
claim date, there is no doubt to be resolved in the veteran's 
favor as to this issue.  38 U.S.C.A. § 5107(b).

Left Knee

In a July 1994 rating decision, the RO granted service 
connection for chondromalacia of the left knee.  A non-
compensable rating was assigned.  The veteran did not appeal 
the rating.  Thus, that rating decision is final.  38 
U.S.C.A. § 7105. 

A Brooke Army Hospital Medical record reflects that the 
veteran was seen on September 14, 2001, for complaints of 
left knee pain, rule out strain versus ilio tibial band.  
Since service connection had been granted, this service 
department record constitutes an informal claim for increased 
benefits.  See 38 C.F.R. § 3.157; see also 38 C.F.R. § 3.155.

There is no report of any right knee complaints between the 
July 1994 rating decision and the September 14, 2001 record 
that could be construed as an informal claim prior to 
September 14, 2001.  There was also no formal claim for an 
increased rating received during that time period.  

The veteran's formal claim was received on October 21, 2001.  
As noted, an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  It was factually ascertainable that an 
increase in disability occurred on September 14, 2001.  The 
formal claim was received within one year, in October 2001.  
Thus the effective date of September 14, 2001, was properly 
assigned on either basis: that this was the date of the 
informal claim showing an increase in disability of the left 
knee disorder, or that this was the date, within one year of 
the formal October 21, 2001 claim, that it was factually 
ascertainable that an increase in disability had occurred.

However, because there was no formal claim or informal claim 
prior to September 14, 2001, and since it was not factually 
ascertainable that an increase in disability of the left knee 
disorder occurred between October 2000 and September 14, 
2001, there is no basis for an effective date for an increase 
prior to September 14, 2001.  The evidence is not in 
equipoise, both for and against the claim,  and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b).

Rating in Excess of 10 Percent for Dyshidrotic Eczema, 
Prior to August 30, 2002

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In a July 1994 rating decision, service connection was 
granted for dermatitis of both hands.  A 10 percent rating 
was assigned under Diagnostic Code 7806, effective September 
1993.  In October 2001, correspondence was received from the 
veteran in which she requested an increased rating.  
Thereafter, medical records from Brooke Army Medical Center 
were received, but they did not show treatment for the skin 
disorder.  

In conjunction with her claim, the veteran in February 2002 
was afforded a VA examination.  It was noted that the veteran 
developed a rash on her hands about 20 years earlier and it 
had been ongoing since then.  The veteran developed little 
blisters on the side of the fingers, which itched severely 
and then the skin would dry and peel.  It would also dry to 
the point of cracking on the tips of the fingers, which 
sometimes bled.  Physical examination revealed dry peeling 
skin on the lateral aspect of the fingers and the palms of 
the hands with cracking, deep cracks, on the tip of fingers 
on both hands, characteristic of dyshidrotic eczema.  

The veteran contends that her hands are cracked, itching, and 
bleeding, constantly.  She said that he had used steroid 
injections and creams since 1989.  She also indicated that 
they were painful.  She reported that the air made the skin 
ache and that it was difficult to use her keyboard, perform 
simple tasks, fasten clothing, and prepare meals.  

In an October 2005 rating decision, an increased rating of 30 
percent was granted for the skin disorder, characterized as 
dyshidrotic eczema, effective August 30, 2002.  The increased 
rating was based on a change in the rating criteria for skin 
disorders.  Specifically, the regulations for rating skin 
conditions were revised effective August 30, 2002, and 
codified at 38 C.F.R. § 4.118 (2005).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  Accordingly, 
the veteran's claim for an increased rating for the skin 
disorder has been divided into two time periods: prior to 
August 30, 2002, and from August 30, 2002 onward.  

As set forth in the Remand portion of this decision, there 
apparently are medical records from Brooke Army Medical 
Center that have not been associated with the claims file.  
According to the veteran's testimony at his personal hearing, 
these records include dermatology consultations.  The claims 
file currently shows that medical records from this facility 
dated to May 2003 have been requested and obtained.  
Therefore, the outstanding records are dated after the 
initial time period during which an increased rating is being 
sought, prior to August 30, 2002.  As such, the Board may 
appropriately consider whether an increased rating is 
warranted prior to August 30, 2002, under the former rating 
criteria that were in effect at that time.  

Under the former criteria of Diagnostic Code 7806, skin 
disability was rated as 10 percent disabling when there was 
exfoliation, exudation or itching that involved an exposed 
surface or an extensive area.  The next higher rating of 30 
percent was assigned where exudation or itching was constant, 
or where there were extensive lesions or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  A 50 percent rating was provided in cases involving 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
manifestations.  38 C.F.R. § 4.118, Code 7806 (2002).

The Board finds that a 30 percent rating is warranted for the 
rating period prior to August 30, 2002.  The veteran's 
assertions that she has constant and severe itching skin that 
also is dry, peels, and bleeds, are supported by the 
objective evidence, which shows that she has deep cracking on 
the tips of her fingers as well as similar symptoms on her 
palms which impair her ability to perform routine tasks.  A 
30 percent rating is for application when there is constant 
itching.  The Board finds the veteran's testimony credible in 
that regard.  However, a 50 percent rating is not warranted 
in the absence of ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant manifestations.  There is some 
exfoliation with the peeling skin, but it appears to be 
limited to the areas indicated, and is not extensive.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 30 percent for 
dyshidrotic eczema prior to August 30, 2002.  


ORDER

An effective date earlier than April 13, 1995, for a 10 
percent rating for chondromalacia of the right knee, is 
denied.  

An effective date earlier than September 14, 2001, for a 10 
percent rating for chondromalacia of the left knee.

A 30 percent rating for dyshidrotic eczema prior to August 
30, 2002 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.






REMAND

At her Travel Board hearing, the veteran indicated that there 
were pertinent medical records from Brooke Army Medical for 
her service connection and increased rating claims.  When 
reference is made to pertinent medical records, especially 
records in VA's possession, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  

In addition, with regard to her claim for fibromyalgia, the 
veteran was initially diagnosed as having fibromyalgia in May 
2000, as shown on a Brooke Army Medical Center report; 
however, she also had joint pains during service.  In light 
of VA's duty to assist, the Board finds that the veteran 
should be afforded a VA examination and opinion concerning 
this claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at Brooke Army Medical Center dated 
from May 2003 onward.  

2.  Schedule the veteran for a VA examination 
for fibromyalgia.  The claims file should be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  
The examiner should be requested to provide 
and opinion as to whether it is at least as 
likely as not (50 percent or more likelihood) 
that the currently diagnosed fibromyalgia was 
initially present during service or is 
otherwise related thereto.  The rationale for 
any opinion expressed should be provided.  

3.  The RO should then readjudicate the 
claims remaining on appeal in light of all of 
the evidence of record.  If in order, the 
veteran should be provided with a 
supplemental statement of the case, and 
afforded the usual period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The claim must be afforded expeditious 
treatment  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


